                Case 18-10601-MFW                Doc 2562        Filed 08/29/19         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            x
In re:                                                      :    Chapter 11
                                                            :
THE WEINSTEIN COMPANY HOLDINGS                              :    Case No. 18-10601 (MFW)
LLC, et al.,                                                :
                                                            :    (Jointly Administered)
                    Debtors.1                               :
                                                            :    Re: Docket No. 2531
                                                            x

            CERTIFICATION OF NO OBJECTION REGARDING FIFTEENTH
         MONTHLY APPLICATION OF RICHARDS, LAYTON & FINGER, P.A. FOR
            ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
          AND FOR REIMBURSEMENT OF EXPENSES AS CO-COUNSEL TO THE
           DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD FROM
             JUNE 1, 2019 THROUGH JUNE 30, 2019 (NO ORDER REQUIRED)

                   The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading with respect to the fifteenth monthly fee

application for compensation and reimbursement of expenses (the “Monthly Application”) of

Richards, Layton & Finger, P.A. (the “Applicant”) listed on Exhibit A attached hereto. The

Monthly Application was filed with the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) on July 29, 2019. The undersigned further certifies that he

has reviewed the Bankruptcy Court’s docket in these cases and no answer, objection or other

responsive pleading to the Monthly Application appears thereon. Pursuant to the Notice of Fee

Application filed with the Monthly Application, objections to the Monthly Application were to

be filed and served no later than August 19, 2019 at 4:00 p.m. (ET).



1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


RLF1 21898781v.1
               Case 18-10601-MFW         Doc 2562    Filed 08/29/19    Page 2 of 3



                   The Monthly Application was filed and served in accordance with the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals, dated April 17, 2018 [Docket No. 247] (the “Interim Compensation Order”).

Pursuant to the Interim Compensation Order, the above-captioned debtors and debtors in

possession are authorized to pay the Applicant eighty percent (80%) of the fees and one hundred

percent (100%) of the expenses requested in the Monthly Application upon the filing of this

certification without the need for a further order of the Bankruptcy Court. A summary of the

fees and expenses sought by the Applicant is annexed hereto as Exhibit A.

Dated: August 29, 2019
       Wilmington, Delaware
                                       /s/ David T. Queroli
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Mark D. Collins (No. 2981)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       David T. Queroli (No. 6318)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701

                                       - and -

                                       CRAVATH, SWAINE & MOORE LLP
                                       Paul H. Zumbro (admitted pro hac vice)
                                       George E. Zobitz (admitted pro hac vice)
                                       Karin A. DeMasi (admitted pro hac vice)
                                       Worldwide Plaza
                                       825 Eighth Avenue
                                       New York, New York 10019
                                       Telephone: (212) 474-1000
                                       Facsimile: (212) 474-3700

                                       Attorneys for the Debtors and Debtors in Possession



                                                 2
RLF1 21898781v.1
                Case 18-10601-MFW              Doc 2562     Filed 08/29/19          Page 3 of 3



                                                 EXHIBIT A

                                         Professional Fees and Expenses
                                            Monthly Fee Application

    Applicant         Fee Application        Total Fees     Total     Objection        Amount of    Amount of
                       Period, Filing        Requested    Expenses    Deadline:           Fees       Expenses
                      Date, Docket No.                    Requested                    Authorized   Authorized
                                                                                       to be Paid   to be Paid
                                                                                        @ 80%       @ 100%
Richards, Layton &    Fifteenth Monthly      $60,374.50   $1,042.86       8/19/19      $48,299.60   $1,042.86
Finger, P.A.           Fee Application

(Co-Counsel to the     Period: 6/1/19 –
Debtors and Debtors        6/30/19
in Possession)
                        Filed: 7/29/19

                      [Docket No. 2531]




 RLF1 21898781v.1
